Exhibit 10.31

ADVISORY AGREEMENT

between

KBS REAL ESTATE INVESTMENT TRUST, INC.

and

KBS CAPITAL ADVISORS LLC

November 8, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE 1 - DEFINITIONS

   1

ARTICLE 2 - APPOINTMENT

   8

ARTICLE 3 - DUTIES OF THE ADVISOR

   8

3.01 Organizational and Offering Services

   8

3.02 Acquisition Services

   9

3.03 Asset Management Services

   9

3.04 Stockholder Services

   12

3.05 Other Services

   12

ARTICLE 4 - AUTHORITY OF ADVISOR

   12

4.01 General

   12

4.02 Powers of the Advisor

   13

4.03 Approval by the Board of Directors

   13

4.04 Modification or Revocation of Authority of Advisor

   13

ARTICLE 5 - BANK ACCOUNTS

   13

ARTICLE 6 - RECORDS AND FINANCIAL STATEMENTS

   13

ARTICLE 7 - LIMITATION ON ACTIVITIES

   14

ARTICLE 8 - FEES

   14

8.01 Acquisition Fees

   14

8.02 Asset Management Fees

   15

8.03 Disposition Fees

   15

8.04 Subordinated Share of Cash Flows

   16

8.05 Subordinated Incentive Fee

   16

8.06 Changes to Fee Structure

   16

ARTICLE 9 - EXPENSES

   17

9.01 General

   17

9.02 Timing of and Limitations on Reimbursements

   19

ARTICLE 10 - VOTING AGREEMENT

   19

ARTICLE 11 - RELATIONSHIP OF ADVISOR AND COMPANY; OTHER ACTIVITIES OF THE
ADVISOR

   19

11.01 Relationship

   19

11.02 Time Commitment

   19

11.03 Investment Opportunities and Allocation

   20

ARTICLE 12 - THE KBS NAME

   20

ARTICLE 13 - TERM AND TERMINATION OF THE AGREEMENT

   20

13.01 Term

   20

13.02 Termination by Either Party

   21

13.03 Payments on Termination and Survival of Certain Rights and Obligations

   21

ARTICLE 14 - ASSIGNMENT

   22

ARTICLE 15 - INDEMNIFICATION AND LIMITATION OF LIABILITY

   22

ARTICLE 16 - ADVANCE

   22

ARTICLE 17 - MISCELLANEOUS

   23

 

i



--------------------------------------------------------------------------------

17.01 Notices

   23

17.02 Modification

   23

17.03 Severability

   23

17.04 Construction

   23

17.05 Entire Agreement

   23

17.06 Waiver

   24

17.07 Gender

   24

17.08 Titles Not to Affect Interpretation

   24

17.09 Counterparts

   24

 

ii



--------------------------------------------------------------------------------

ADVISORY AGREEMENT

This Advisory Agreement, dated as of November 8, 2006 (the “Agreement”), is
between KBS Real Estate Investment Trust, Inc., a Maryland corporation (the
“Company”), and KBS Capital Advisors LLC, a Delaware limited liability company
(the “Advisor”).

W I T N E S S E T H

WHEREAS, the Company desires to avail itself of the knowledge, experience,
sources of information, advice, assistance and certain facilities available to
the Advisor and to have the Advisor undertake the duties and responsibilities
hereinafter set forth, on behalf of, and subject to the supervision of, the
Board of Directors of the Company, all as provided herein; and

WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors of the Company, on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

The following defined terms used in this Agreement shall have the meanings
specified below:

“Acquisition Expenses” means any and all expenses, excluding the fee payable to
the Advisor pursuant to Section 8.01, incurred by the Company, the Advisor or
any Affiliate of either in connection with the selection, acquisition or
development of any property or other potential investment, whether or not
acquired, including, without limitation, legal fees and expenses, travel and
communications expenses, costs of appraisals, nonrefundable option payments on
properties or other investments not acquired, accounting fees and expenses, and
title insurance premiums.

“Acquisition Fees” means the fee payable to the Advisor pursuant to Section 8.01
plus all other fees and commissions paid by any Person to any Person in
connection with making or investing in any Property, Loan or other Permitted
Investment or the purchase, development or construction of Property by the
Company. Included in the computation of such fees or commissions shall be any
real estate commission, selection fee, Development Fee, Construction Fee,
nonrecurring management fee, loan fees or points or any fee of a similar nature,
however designated. Excluded shall be Development Fees and Construction Fees
paid to Persons not Affiliated with the Advisor in connection with the actual
development and construction of a Property.

 

1



--------------------------------------------------------------------------------

“Advance” shall have the meaning set forth in Article 16.

“Advisor” means (i) KBS Capital Advisors LLC, a Delaware limited liability
company, or (ii) any successor advisor to the Company.

“Affiliate or Affiliated.” An Affiliate of another Person includes any of the
following: (i) any Person directly or indirectly controlling, controlled by, or
under common control with such other Person; (ii) any Person directly or
indirectly owning, controlling, or holding with the power to vote 10% or more of
the outstanding voting securities of such other Person; (iii) any legal entity
for which such Person acts as an executive officer, director, trustee, or
general partner; (iv) any Person 10% or more of whose outstanding voting
securities are directly or indirectly owned, controlled, or held, with power to
vote, by such other Person; and (v) any executive officer, director, trustee, or
general partner of such other Person. An entity shall not be deemed to control
or be under common control with an Advisor-sponsored program unless (i) the
entity owns 10% or more of the voting equity interests of such program or (ii) a
majority of the board (or equivalent governing body) of such program is
comprised of Affiliates of the entity.

“Appraised Value” means the value according to an appraisal made by an
Independent Appraiser.

“Articles of Incorporation” means the Articles of Incorporation of the Company
under Title 2 of the Corporations and Associations Article of the Annotated Code
of Maryland, as amended from time to time.

“Asset Management Fee” shall have the meaning set forth in Section 8.02.

“Average Invested Assets” means, for a specified period, the average of the
aggregate book value of the assets of the Company invested, directly or
indirectly, in Properties, Loans and other Permitted Investments secured by real
estate before reserves for depreciation or bad debts or other similar non-cash
reserves, computed by taking the average of such values at the end of each month
during such period.

“Board of Directors or Board” means the persons holding such office, as of any
particular time, under the Articles of Incorporation of the Company, whether
they be the Directors named therein or additional or successor Directors.

“Bylaws” means the bylaws of the Company, as amended from time to time. “Cash
from Financings” means the net cash proceeds realized by the Company from the
financing of Properties, Loans or other Permitted Investments or from the
refinancing of any Company indebtedness (after deduction of all expenses
incurred in connection therewith).

“Cash from Sales” means the net cash proceeds realized by the Company from the
sale, exchange or other disposition of any of its assets after deduction of all
expenses incurred in connection therewith. In the case of a transaction
described in clause (i) (C) of the definition of Sale, Cash From Sales means the
proceeds of any such transaction actually distributed to the Company from the
joint venture. Cash from Sales shall not include Cash from Financings.

 

2



--------------------------------------------------------------------------------

“Cash from Sales and Financings” means the total sum of Cash from Sales and Cash
from Financings.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

“Company” means KBS Real Estate Investment Trust, Inc., a corporation organized
under the laws of the State of Maryland.

“Competitive Real Estate Commission” means a real estate or brokerage commission
for the purchase or sale of property that is reasonable, customary, and
competitive in light of the size, type, and location of the property.

“Conflicts Committee” shall have the meaning set forth in the Company’s Articles
of Incorporation.

“Construction Fee” means a fee or other remuneration for acting as general
contractor and/or construction manager to construct improvements, supervise and
coordinate projects or to provide major repairs or rehabilitation on a Property.

“Contract Sales Price” means the total consideration received by the Company for
the sale of a Property.

“Cost of Real Estate Investments” means the sum of (i) with respect to
Properties wholly owned by the Company, the amount actually paid or allocated to
the purchase, development, construction or improvement of Properties, inclusive
of expenses related thereto, plus the amount of any outstanding debt
attributable to such Properties and (ii) in the case of properties owned by any
Joint Venture or partnership in which the Company is a co-venturer or partner,
the portion of the amount actually paid or allocated to the purchase,
development, construction or improvement of properties, inclusive of expenses
related thereto, plus the amount of any outstanding debt associated with such
properties that is attributable to the Company’s investment in the Joint Venture
or partnership.

“Dealer Manager” means (i) KBS Capital Markets Group LLC, a Delaware limited
liability company, or (ii) any successor dealer manager to the Company.

“Development Fee” means a fee for the packaging of a Property, including
negotiating and approving plans, and undertaking to assist in obtaining zoning
and necessary variances and necessary financing for the Property, either
initially or at a later date.

“Director” means a member of the Board of Directors of the Company.

 

3



--------------------------------------------------------------------------------

“Disposition Fee” shall have the meaning set forth in Section 8.03.

“Distributions” means any distributions of money or other property by the
Company to owners of Shares, including distributions that may constitute a
return of capital for federal income tax purposes.

“GAAP” means accounting principals generally accepted in the United States.

“Gross Proceeds” means the aggregate purchase price of all Shares sold for the
account of the Company through an Offering, without deduction for Organization
and Offering Expenses.

“Independent Appraiser” means a person or entity with no material current or
prior business or personal relationship with the Advisor or the Directors, who
is engaged to a substantial extent in the business of rendering opinions
regarding the value of assets of the type held by the Company, and who is a
qualified appraiser of real estate as determined by the Board. Membership in a
nationally recognized appraisal society such as the American Institute of Real
Estate Appraisers (“M.A.I.”) or the Society of Real Estate Appraisers
(“S.R.E.A.”) shall be conclusive evidence of such qualification.

“Invested Capital” means the amount calculated by multiplying the total number
of Shares purchased by Stockholders by the issue price, reduced by any amounts
paid by the Company to repurchase Shares pursuant to the Company’s plan for
redemption of Shares.

“Joint Venture” means any joint venture, limited liability company or other
Affiliate of the Company that owns, in whole or in part, on behalf of the
Company any Properties, Loans or other Permitted Investments.

“Listed” or “Listing” shall have the meaning set forth in the Company’s Articles
of Incorporation.

“Loans” means mortgage loans and other types of debt financing purchased by the
Company.

“NASAA Guidelines” means the NASAA Statement of Policy Regarding Real Estate
Investment Trusts as in effect on the date hereof.

“Net Income” means, for any period, the total revenues applicable to such
period, less the total expenses applicable to such period excluding additions to
reserves for depreciation, bad debts or other similar non-cash reserves;
provided, however, Net Income for purposes of calculating total allowable
Operating Expenses (as defined herein) shall exclude the gain from the sale of
the Company’s assets.

“Offering” means any offering of Shares that is registered with the SEC,
excluding Shares offered under any employee benefit plan.

 

4



--------------------------------------------------------------------------------

“Operating Cash Flow” means Operating Revenue Cash Flows minus the sum of
(i) Operating Expenses, (ii) all principal and interest payments on indebtedness
and other sums paid to lenders, (iii) the expenses of raising capital such as
Organization and Offering Expenses, legal, audit, accounting, underwriting,
brokerage, listing, registration, and other fees, printing and other such
expenses and tax incurred in connection with the issuance, distribution,
transfer, registration and Listing of the Shares, (iv) taxes, (v) incentive fees
paid in compliance with Section IV.F. of the NASAA Guidelines and
(vi) Acquisition Fees, Acquisition Expenses, real estate commissions on resale
of property, and other expenses connected with the acquisition, disposition, and
ownership of real estate interests, mortgage loans or other property (such as
the costs of foreclosure, insurance premiums, legal services, maintenance,
repair and improvement of property).

“Operating Expenses” means all costs and expenses incurred by the Company, as
determined under GAAP, which in any way are related to the operation of the
Company or to Company business, including fees paid to the Advisor, but
excluding (i) the expenses of raising capital such as Organization and Offering
Expenses, legal, audit, accounting, underwriting, brokerage, listing,
registration, and other fees, printing and other such expenses and tax incurred
in connection with the issuance, distribution, transfer, registration and
Listing of the Shares, (ii) interest payments, (iii) taxes, (iv) non-cash
expenditures such as depreciation, amortization and bad loan reserves,
(v) incentive fees paid in compliance with Section IV.F. of the NASAA Guidelines
and (vi) Acquisition Fees, Acquisition Expenses, real estate commissions on
resale of property, and other expenses connected with the acquisition,
disposition, and ownership of real estate interests, mortgage loans or other
property (such as the costs of foreclosure, insurance premiums, legal services,
maintenance, repair and improvement of property).

“Operating Revenue Cash Flows” means the Company’s cash flow from ownership and
operation of Properties, Loans, interests in properties owned by any Joint
Venture or partnership in which the Company is a co-venturer or partner,
Permitted Investments, and short-term investments.

“Organization and Offering Expenses” means all expenses incurred by or on behalf
of the Company in connection with and in preparing the Company for registration
of and subsequently offering and distributing its Shares to the public, whether
incurred before or after the date of this Agreement, which may include but are
not limited to, total underwriting and brokerage discounts and commissions
(including fees of the underwriters’ attorneys); any expense allowance granted
by the Company to the underwriter or any reimbursement of expenses of the
underwriter by the Company; expenses for printing, engraving and mailing;
salaries of employees while engaged in sales activity; charges of transfer
agents, registrars, trustees, escrow holders, depositaries and experts; and
expenses of qualification of the sale of the securities under Federal and State
laws, including taxes and fees, accountants’ and attorneys’ fees.

“Partnership” means KBS Limited Partnership, a Delaware limited partnership
formed to own and operate Properties, Loans and other Permitted Investments on
behalf of the Company.

 

5



--------------------------------------------------------------------------------

“Permitted Investments” means all investments (other than Properties, Loans and
interests in properties owned by any Joint Venture or partnership in which the
Company is a co-venturer or partner) that the Company may acquire pursuant to
its Articles of Incorporation, Bylaws and the investment objectives and policies
adopted by the Board of Directors of the Company from time to time, other than
short-term investments acquired for purposes of cash management.

“Person” means an individual, corporation, partnership, estate, trust (including
a trust qualified under Section 401(a) or 501(c) (17) of the Code), a portion of
a trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof, and also
includes a group as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.

“Property or Properties” means any real property or properties transferred or
conveyed to the Company or the Partnership, either directly or indirectly.

“Property Manager” means an entity that has been retained to perform and carry
out at one or more of the Properties property-management services, excluding
persons, entities or independent contractors retained or hired to perform
facility management or other services or tasks at a particular Property, the
costs for which are passed through to and ultimately paid by the tenant at such
Property.

“Registration Statement” means the registration statement filed by the Company
with the Securities and Exchange Commission on Form S-11 (Reg. No. 333-126087),
as amended from time to time, in connection with the initial public offering of
the Company’s Shares.

“REIT” means a “real estate investment trust” under Sections 856 through 860 of
the Code.

“Sale or Sales” means (i) any transaction or series of transactions whereby:
(A) the Company or the Partnership sells, grants, transfers, conveys, or
relinquishes its ownership of any Property, Loan or other Permitted Investment
or portion thereof, including the transfer of any Property that is the subject
of a ground lease, and including any event with respect to any Property, Loan or
other Permitted Investment that gives rise to a significant amount of insurance
proceeds or condemnation awards; (B) the Company or the Partnership sells,
grants, transfers, conveys, or relinquishes its ownership of all or
substantially all of the interest of the Company or the Partnership in any joint
venture in which it is a co-venturer or partner; or (C) any joint venture in
which the Company or the Partnership as a co-venturer or partner sells, grants,
transfers, conveys, or relinquishes its ownership of any Property, Loan or other
Permitted Investment or portion thereof, including any event with respect to any
Property, Loan or other Permitted Investment that gives rise to insurance claims
or condemnation awards but (ii) not including any transaction or series of
transactions specified in clause (i) (A), (i) (B), or (i) (C) above in which the
proceeds of such transaction or series of transactions are reinvested in one or
more Properties, Loans or other Permitted Investments within 180 days
thereafter.

 

6



--------------------------------------------------------------------------------

“Shares” means the shares of common stock of the Company, par value $.01 per
share.

“Stockholders” means the registered holders of the Shares.

“Stockholders’ 8% Return” means, as of any date, an aggregate amount equal to an
8% cumulative, non-compounded, annual return on Invested Capital (calculated
like simple interest on a daily basis based on a three hundred sixty-five day
year). For purposes of calculating the Stockholders’ 8% Return, “Invested
Capital” shall be determined for each day during the period for which the
Stockholders’ 8% Return is being calculated and shall be calculated net of
(1) Distributions of Operating Cash Flow to the extent such Distributions of
Operating Cash Flow provide a cumulative, non-compounded, annual return in
excess of 8%, as such amounts are computed on a daily basis based on a three
hundred sixty-five day year and (2) Distributions of Cash from Sales and
Financings, except to the extent such Distributions would be required to
supplement Distributions of Operating Cash Flow in order to achieve a
cumulative, non-compounded, annual return of 8%, as such amounts are computed on
a daily basis based on a three hundred sixty-five day year.

“Subordinated Incentive Fee” means the fee payable to the Advisor under certain
circumstances if the Shares are Listed, as calculated in Section 8.05.

“Subordinated Performance Fee Due Upon Termination” means a fee payable in the
form of an interest bearing promissory note (the “Performance Fee Note”) in a
principal amount equal to (1) 15% of the amount, if any, by which (a) the
Appraised Value of the Company’s Properties at the Termination Date, less
amounts of all indebtedness secured by the Company’s Properties, plus the net
asset value of all other Loans and Permitted Investments of the Company plus
total Distributions (excluding any stock dividend) through the Termination Date
exceeds (b) the sum of Invested Capital plus total Distributions required to be
made to the stockholders in order to pay the Stockholders’ 8% Return from
inception through the Termination Date less (2) any prior payment to the Advisor
of a Subordinated Share of Cash Flows. Interest on the Performance Fee Note will
accrue beginning on the Termination Date at a rate deemed fair and reasonable by
the Conflicts Committee. The Company shall repay the Performance Fee Note at
such time as the Company completes the first Sale after the Termination Date
using Cash from Sales. If the Cash from Sales from the first Sale after the
Termination Date is insufficient to pay the Performance Fee Note in full,
including accrued interest, then the Performance Fee Note shall be paid in part
from the Cash from Sales from the first Sale, and in part from the Cash From
Sales from each successive Sale until the Performance Fee Note is repaid in
full, with interest. If the Performance Fee Note has not been paid in full
within five years from the Termination Date, then the Advisor, its successors or
assigns, may elect to convert the balance of the fee, including accrued but
unpaid interest, into Shares at a price per Share equal to the average closing
price of the Shares over the ten trading days immediately preceding the date of
such

 

7



--------------------------------------------------------------------------------

election if the Shares are Listed at such time. If the Shares are not Listed at
such time, the Advisor, its successors or assigns, may elect to convert the
balance of the fee, including accrued but unpaid interest, into Shares at a
price per Share equal to the fair market value for the Shares as determined by
the Board of Directors based upon the Appraised Value of Company’s Properties on
the date of election.

“Subordinated Share of Cash Flows” has the meaning set forth in Section 8.04.

“Termination Date” means the date of termination of the Agreement.

“2%/25% Guidelines” means the requirement pursuant to the NASAA Guidelines that,
in any period of four consecutive fiscal quarters, total Operating Expenses not
exceed the greater of 2% of the Company’s Average Invested Assets during such
12-month period or 25% of the Company’s Net Income over the same 12-month
period.

ARTICLE 2

APPOINTMENT

The Company hereby appoints the Advisor to serve as its advisor and asset
manager on the terms and conditions set forth in this Agreement, and the Advisor
hereby accepts such appointment.

ARTICLE 3

DUTIES OF THE ADVISOR

The Advisor is responsible for managing, operating, directing and supervising
the operations and administration of the Company and its assets. The Advisor
undertakes to use its best efforts to present to the Company potential
investment opportunities and to provide the Company with a continuing and
suitable investment program consistent with the investment objectives and
policies of the Company as determined and adopted from time to time by the Board
of Directors. Subject to the limitations set forth in this Agreement, including
Article 4 hereof, and the continuing and exclusive authority of the Board of
Directors over the management of the Company, the Advisor shall, either directly
or by engaging an Affiliate or third party, perform the following duties:

3.01 Organizational and Offering Services. The Advisor shall perform all
services related to the organization of the Company or any Offering or private
sale of the Company’s securities other than services that (i) are to be
performed by the Dealer Manager, (ii) the Company elects to perform directly or
(iii) would require the Advisor to register as a broker-dealer with the SEC or
any state.

 

8



--------------------------------------------------------------------------------

3.02 Acquisition Services.

(i) Serve as the Company’s investment and financial advisor and provide relevant
market research and economic and statistical data in connection with the
Company’s assets and investment objectives and policies;

(ii) Subject to Section 4 hereof and the investment objectives and policies of
the Company: (a) locate, analyze and select potential investments; (b) structure
and negotiate the terms and conditions of transactions pursuant to which
investments in Properties, Loans and other Permitted Investments will be made;
(c) acquire Properties, Loans and other Permitted Investments on behalf of the
Company; (d) arrange for financing and refinancing and make other changes in the
asset or capital structure of investments in Properties, Loans and other
Permitted Investments; and (e) enter into leases, service contracts and other
agreements for Properties;

(iii) Perform due diligence on prospective investments and create due diligence
reports summarizing the results of such work;

(iv) Prepare reports regarding prospective investments that include
recommendations and supporting documentation necessary for the Directors to
evaluate the proposed investments;

(v) Obtain reports (which may be prepared by the Advisor or its Affiliates),
where appropriate, concerning the value of contemplated investments of the
Company;

(vi) Deliver to or maintain on behalf of the Company copies of all appraisals
obtained in connection with the Company’s investments; and

(vii) Negotiate and execute approved investments and other transactions.

3.03 Asset Management Services.

(i) Real Estate Services:

(a) Investigate, select and, on behalf of the Company, engage and conduct
business with (including enter contracts with) such Persons as the Advisor deems
necessary to the proper performance of its obligations as set forth in this
Agreement, including but not limited to consultants, accountants, lenders,
technical advisors, attorneys, brokers, underwriters, corporate fiduciaries,
escrow agents, depositaries, custodians, agents for collection, insurers,
insurance agents, developers, construction companies, Property Managers and any
and all Persons acting in any other capacity deemed by the Advisor necessary or
desirable for the performance of any of the foregoing services;

 

9



--------------------------------------------------------------------------------

(b) Negotiate and service the Company’s debt facilities and other financings;

(c) Monitor applicable markets and obtain reports (which may be prepared by the
Advisor or its Affiliates) where appropriate, concerning the value of
investments of the Company;

(d) Monitor and evaluate the performance of each asset of the Company and the
Company’s overall portfolio assets, provide daily management services to the
Company and perform and supervise the various management and operational
functions related to the Company’s investments;

(e) Formulate and oversee the implementation of strategies for the
administration, promotion, management, operation, maintenance, improvement,
financing and refinancing, marketing, leasing and disposition of Properties,
Loans and other Permitted Investments on an overall portfolio basis;

(f) Consult with the officers and the Board of Directors of the Company and
assist the Board in the formulation and implementation of the Company’s
financial policies, and, as necessary, furnish the Board with advice and
recommendations with respect to the making of investments consistent with the
investment objectives and policies of the Company and in connection with any
borrowings proposed to be undertaken by the Company;

(g) Oversee the performance by the Property Managers of their duties, including
collection and proper deposits of rental payments and payment of Property
expenses and maintenance;

(h) Conduct periodic on-site property visits to some or all (as the Advisor
deems reasonably necessary) of the Properties to inspect the physical condition
of the Properties and to evaluate the performance of the Property Managers;

(i) Review, analyze and comment upon the operating budgets, capital budgets and
leasing plans prepared and submitted by each Property Manager and aggregate
these property budgets into the Company’s overall budget;

(j) Coordinate and manage relationships between the Company and any joint
venture partners; and

(k) Consult with the officers and Board of Directors of the Company and provide
assistance with the evaluation and approval of potential asset dispositions,
sales and refinancings.

 

10



--------------------------------------------------------------------------------

(ii) Accounting and Other Administrative Services:

(a) Provide the day-to-day management of the Company and perform and supervise
the various administrative functions reasonably necessary for the management of
the Company;

(b) From time to time, or at any time reasonably requested by the Board, make
reports to the Board on the Advisor’s performance of services to the Company
under this Agreement;

(c) Make reports to the Conflicts Committee each quarter of the investments that
have been made by other programs sponsored by the Advisor or any of its
Affiliates, including KBS Realty Advisors LLC, as well as any investments that
have been made by the Advisor or any of its Affiliates directly;

(d) Provide or arrange for any administrative services and items, legal and
other services, office space, office furnishings, personnel and other overhead
items necessary and incidental to the Company’s business and operations;

(e) Provide financial and operational planning services;

(f) Maintain accounting and other record-keeping functions at the Company level
and the investment levels, including information concerning the activities of
the Company as shall be required to prepare and to file all periodic financial
reports, tax returns and any other information required to be filed with the
Securities and Exchange Commission, the Internal Revenue Service and any other
regulatory agency;

(g) Maintain and preserve all appropriate books and records of the Company;

(h) Provide tax and compliance services and coordinate with appropriate third
parties, including the Company’s independent auditors and other consultants, on
related tax matters;

(i) Provide the Company with all necessary cash management services;

(j) Manage and coordinate with the transfer agent the quarterly dividend process
and payments to Stockholders;

(k) Consult with the officers and Board of Directors of the Company and assist
the Board in evaluating and obtaining adequate insurance coverage based upon
risk management determinations;

 

11



--------------------------------------------------------------------------------

(l) Provide the officers and Board of Directors of the Company with timely
updates related to the overall regulatory environment affecting the Company, as
well as managing compliance with such matters, including but not limited to
compliance with the Sarbanes-Oxley Act of 2002;

(m) Consult with the officers and Board of Directors of the Company relating to
the corporate governance structure and appropriate policies and procedures
related thereto;

(n) Perform all reporting, record keeping, internal controls and similar matters
in a manner to allow the Company to comply with applicable law, including the
Sarbanes-Oxley Act;

(o) Notify the Board of Directors of all proposed material transactions before
they are completed; and

(p) Do all things necessary to assure its ability to render the services
described in this Agreement.

3.04 Stockholder Services.

(i) Manage communications with Stockholders, including answering phone calls,
preparing and sending written and electronic reports and other communications;

(ii) Oversee the performance of the transfer agent and registrar; and

(iii) Establish technology infrastructure to assist in providing Stockholder
support and service.

3.05 Other Services. Except as provided in Article 7, the Advisor shall perform
any other services reasonably requested by the Company (acting through the
Conflicts Committee).

ARTICLE 4

AUTHORITY OF ADVISOR

4.01 General. All rights and powers to manage and control the day-to-day
business and affairs of the Company shall be vested in the Advisor. The Advisor
shall have the power to delegate all or any part of its rights and powers to
manage and control the business and affairs of the Company to such officers,
employees, Affiliates, agents and representatives of the Advisor or the Company
as it may deem appropriate. Any authority delegated by the Advisor to any other
Person shall be subject to the limitations on the rights and powers of the
Advisor specifically set forth in this Agreement or the Articles of
Incorporation of the Company.

 

12



--------------------------------------------------------------------------------

4.02 Powers of the Advisor. Subject to the express limitations set forth in this
Agreement and the continuing and exclusive authority of the Board of Directors
over the management of the Company, the power to direct the management,
operation and policies of the Company shall be vested in the Advisor, which
shall have the power by itself and shall be authorized and empowered on behalf
and in the name of the Company to carry out any and all of the objectives and
purposes of the Company and to perform all acts and enter into and perform all
contracts and other undertakings that it may in its sole discretion deem
necessary, advisable or incidental thereto to perform its obligations under this
Agreement.

4.03 Approval by the Board of Directors. Notwithstanding the foregoing, the
Advisor may not take any action on behalf of the Company without the prior
approval of the Board of Directors or duly authorized committees thereof if the
Articles of Incorporation or Maryland General Corporation law require the prior
approval of the Board of Directors. The Advisor will deliver to the Board of
Directors all documents required by it to evaluate a proposed investment (and
any related financing).

4.04 Modification or Revocation of Authority of Advisor. The Board of Directors
may, at any time upon the giving of notice to the Advisor, modify or revoke the
authority or approvals set forth in Article 3 and this Article 4 hereof;
provided, however, that such modification or revocation shall be effective upon
receipt by the Advisor and shall not be applicable to investment transactions to
which the Advisor has committed the Company prior to the date of receipt by the
Advisor of such notification.

ARTICLE 5

BANK ACCOUNTS

The Advisor may establish and maintain one or more bank accounts in its own name
for the account of the Company or in the name of the Company and may collect and
deposit into any such account or accounts, and disburse from any such account or
accounts, any money on behalf of the Company, under such terms and conditions as
the Board of Directors may approve, provided that no funds shall be commingled
with the funds of the Advisor. The Advisor shall from time to time render
appropriate accountings of such collections and payments to the Board and the
auditors of the Company.

ARTICLE 6

RECORDS AND FINANCIAL STATEMENTS

The Advisor, in the conduct of its responsibilities to the Company, shall
maintain adequate and separate books and records for the Company’s operations in
accordance with GAAP, which shall be supported by sufficient documentation to
ascertain that such books and records are properly and accurately recorded. Such
books and records shall be the property of the Company and shall be available
for inspection by the Board and by

 

13



--------------------------------------------------------------------------------

counsel, auditors and other authorized agents of the Company, at any time or
from time to time during normal business hours. Such books and records shall
include all information necessary to calculate and audit the fees or
reimbursements paid under this Agreement. The Advisor shall utilize procedures
to attempt to ensure such control over accounting and financial transactions as
is reasonably required to protect the Company’s assets from theft, error or
fraudulent activity. All financial statements that the Advisor delivers to the
Company shall be prepared on an accrual basis in accordance with GAAP, except
for special financial reports that by their nature require a deviation from
GAAP. The Advisor shall liaise with the Company’s officers and independent
auditors and shall provide such officers and auditors with the reports and other
information that the Company so requests.

ARTICLE 7

LIMITATION ON ACTIVITIES

Notwithstanding any provision in this Agreement to the contrary, the Advisor
shall not take any action that, in its sole judgment made in good faith, would
(i) adversely affect the ability of the Company to qualify or continue to
qualify as a REIT under the Code, (ii) subject the Company to regulation under
the Investment Company Act of 1940, as amended, (iii) violate any law, rule,
regulation or statement of policy of any governmental body or agency having
jurisdiction over the Company, its Shares or its other securities, (iv) require
the Advisor to register as a broker-dealer with the U.S. Securities and Exchange
Commission or any state, or (v) violate the Articles of Incorporation or Bylaws.
In the event an action that would violate (i) through (v) of the preceding
sentence but such action has been ordered by the Board of Directors of the
Company, the Advisor shall notify the Board of Directors of the Advisor’s
judgment of the potential impact of such action and shall refrain from taking
such action until it receives further clarification or instructions from the
Board of Directors. In such event, the Advisor shall have no liability for
acting in accordance with the specific instructions of the Board of Directors so
given.

ARTICLE 8

FEES

8.01 Acquisition Fees. As compensation for the investigation, selection and
acquisition (by purchase, investment or exchange) of Properties, Loans and other
Permitted Investments, the Company shall pay Acquisition Fees to the Advisor for
each such investment. With respect to the acquisition of a Property to be wholly
owned by the Company, the Acquisition Fee payable to the Advisor shall equal
0.75% of the sum of the amount actually paid or allocated to the purchase,
development, construction or improvement of such Property, inclusive of the
Acquisition Expenses associated with such Property, and the amount of any debt
attributable to such Property. With respect to the acquisition of real property
through any Joint Venture or partnership in which the Company is a co-venturer
or partner, the Acquisition Fee payable to the Advisor shall

 

14



--------------------------------------------------------------------------------

equal 0.75% of the portion of the amount actually paid or allocated to the
purchase, development, construction or improvement of the property, inclusive of
the Acquisition Expenses associated with such property, plus the amount of any
outstanding debt associated with such property that is attributable to the
Company’s investment in the Joint Venture or partnership. With respect to Loans
and other Permitted Investments, the Acquisition Fee payable to the Advisor
shall equal 0.75% of the cost of such investment, inclusive of Acquisition
Expenses associated with such investment. Notwithstanding anything herein to the
contrary, the payment of Acquisition Fees by the Company shall be subject to the
limitations contained in the Company’s Articles of Incorporation. The Advisor
shall submit an invoice to the Company following the closing or closings of each
acquisition, accompanied by a computation of the Acquisition Fee. The
Acquisition Fee payable to the Advisor shall be paid at the closing of the
acquisition upon receipt of the invoice by the Company.

8.02 Asset Management Fees. The Company shall pay the Advisor as compensation
for the services described in Article 3 hereof a monthly fee (the “Asset
Management Fee”) in an amount equal to one-twelfth of 0.75% of the sum of the
Cost of Real Estate Investments and the outstanding principal amount of the
Loans and other Permitted Investments, as of the end of the preceding month. The
Advisor shall submit a monthly invoice to the Company, accompanied by a
computation of the Asset Management Fee for the applicable period. The Asset
Management Fee shall be payable on the last day of such month, or the first
business day following the last day of such month. The Asset Management Fee may
or may not be taken, in whole or in part, as to any year in the sole discretion
of the Advisor. All or any portion of the Asset Management Fee not taken as to
any fiscal year shall be deferred without interest and may be taken in such
other fiscal year as the Advisor shall determine.

8.03 Disposition Fees. If the Advisor or any of its Affiliates provide a
substantial amount of services (as determined by the Conflicts Committee) in
connection with the Sale of one or more Properties, Loans or other Permitted
Investments, the Advisor or such Affiliate shall receive a fee at the closing
(the “Disposition Fee”) equal to 1.0% of the Contract Sales Price; provided,
however, that no Disposition Fee shall be payable to the Advisor for any Sale if
such Sale involves the Company selling all or substantially all of its
Properties in one or more transactions designed to effectuate a business
combination transaction (as opposed to a Company liquidation, in which case the
Disposition Fee would be payable if the Advisor or an Affiliate provides a
substantial amount of services as provided above). Any Disposition Fee payable
under this Section 8.03 may be paid in addition to real estate commissions paid
to non-Affiliates, provided that the total real estate commissions (including
such Disposition Fee) paid to all Persons by the Company for each Property shall
not exceed an amount equal to the lesser of (i) 6.0% of the aggregate Contract
Sales Price of each Property or (ii) the Competitive Real Estate Commission for
each Property. Substantial assistance in connection with the sale of a property
includes the Advisor’s preparation of an investment package for the property
(including a new investment analysis, rent rolls, tenant information regarding
credit, a property title report, an environmental report, a structural report
and exhibits) or such other substantial services performed by the Advisor in
connection with a sale.

 

15



--------------------------------------------------------------------------------

8.04 Subordinated Share of Cash Flows. The Subordinated Share of Cash Flows
shall be payable to the Advisor in an amount equal to 15% of Operating Cash Flow
and Cash from Sales and Financings remaining after the Stockholders have
received Distributions of Operating Cash Flow and of Cash from Sales and
Financings such that the owners of all outstanding Shares have received
Distributions in an aggregate amount equal to the sum of:

 

  a. the Stockholders’ 8% Return and

 

  b. Invested Capital.

When determining whether the above threshold has been met:

 

  (A) Any stock dividend shall not be included as a Distribution;

 

  (B) Distributions paid on Shares redeemed by the Company (and thus no longer
included in the determination of Invested Capital), shall not be included as a
Distribution.

Following Listing, no Subordinated Share of Cash Flows will be paid to the
Advisor.

8.05 Subordinated Incentive Fee. Upon Listing, the Advisor shall be entitled to
the Subordinated Incentive Fee in an amount equal to 15.0% of the amount by
which (i) the market value of the outstanding Shares of the Company, measured by
taking the average closing price or the average of the bid and asked price, as
the case may be, over a period of 30 days during which the Shares are traded,
with such period beginning 180 days after Listing (the “Market Value”), plus the
total of all Distributions paid to Stockholders (excluding any stock dividends)
from the Company’s inception until the date that Market Value is determined,
exceeds (ii) the sum of (A) 100% of Invested Capital and (B) the total
Distributions required to be paid to the Stockholders in order to pay the
Stockholders’ 8% Return from inception through the date Market Value is
determined. The Company shall have the option to pay such fee in the form of
cash, Shares, a promissory note or any combination of the foregoing. The
Subordinated Incentive Fee will be reduced by the amount of any prior payment to
the Advisor of a Subordinated Share of Cash Flows. In the event the Subordinated
Incentive Fee is paid to the Advisor following Listing, no other performance fee
will be paid to the Advisor.

8.06 Changes to Fee Structure. In the event of Listing, the Company and the
Advisor shall negotiate in good faith to establish a fee structure appropriate
for a perpetual-life entity.

 

16



--------------------------------------------------------------------------------

ARTICLE 9

EXPENSES

9.01 General. In addition to the compensation paid to the Advisor pursuant to
Article 8 hereof, the Company shall pay directly or reimburse the Advisor for
all of the expenses paid or incurred by the Advisor or its Affiliates on behalf
of the Company or in connection with the services provided to the Company
pursuant to this Agreement, including, but not limited to:

(i) All Organization and Offering Expenses; provided, however, that the Company
shall not reimburse the Advisor to the extent such reimbursement would cause the
total amount spent by the Company on Organization and Offering Expenses to
exceed 15% of the Gross Proceeds raised as of the date of the reimbursement and
provided further that within 60 days after the end of the month in which an
Offering terminates, the Advisor shall reimburse the Company to the extent the
Company incurred Organization and Offering Expenses exceeding 15% of the Gross
Proceeds raised in the completed Offering; the Company shall not reimburse the
Advisor for any Organization and Offering Expenses that the Conflicts Committee
decides are not fair and commercially reasonable to the Company.

(ii) Acquisition Fees and Acquisition Expenses incurred in connection with the
selection and acquisition of Properties, Loans and other Permitted Investments,
including such expenses incurred related to assets pursued or considered but not
ultimately acquired by the Company, provided that, notwithstanding anything
herein to the contrary, the payment of Acquisition Fees and Acquisition Expenses
by the Company shall be subject to the limitations contained in the Company’s
Articles of Incorporation;

(iii) The actual out-of-pocket cost of goods and services used by the Company
and obtained from entities not Affiliated with the Advisor;

(iv) Interest and other costs for borrowed money, including discounts, points
and other similar fees;

(v) Taxes and assessments on income or Properties, taxes as an expense of doing
business and any other taxes otherwise imposed on the Company and its business,
assets or income;

(vi) Out-of-pocket costs associated with insurance required in connection with
the business of the Company or by its officers and Directors;

(vii) Expenses of managing, improving, developing, operating and selling
Properties owned by the Company;

(viii) All out-of-pocket expenses in connection with payments to the Board of
Directors and meetings of the Board of Directors and Stockholders;

(ix) Personnel and related employment costs incurred by the Advisor or its
Affiliates in performing the services described in Article 3 hereof, including
but not limited to reasonable salaries and wages, benefits and overhead of all
employees directly involved in the performance of such services, provided that
no reimbursement shall be made for costs of such employees of the Advisor or its
Affiliates to the extent that such employees perform services for which the
Advisor receives Acquisition Fees or Disposition Fees;

 

17



--------------------------------------------------------------------------------

(x) Out-of-pocket expenses of maintaining communications with Stockholders,
including the cost of preparation, printing, and mailing annual reports and
other Stockholder reports, proxy statements and other reports required by
governmental entities;

(xi) Audit, accounting and legal fees, and other fees for professional services
relating to the operations of the Company and all such fees incurred at the
request, or on behalf of, the Conflicts Committee or any committee of the Board
of Directors;

(xii) Out-of-pocket costs for the Company to comply with all applicable laws,
regulations and ordinances;

(xiii) Expenses connected with payments of Distributions made or caused to be
made by the Company to the Stockholders;

(xiv) Expenses of organizing, redomesticating, merging, liquidating or
dissolving the Company or of amending the Articles of Incorporation or the
Bylaws; and

(xv) All other out-of-pocket costs incurred by the Advisor in performing its
duties hereunder.

9.02 Timing of and Additional Limitations on Reimbursements.

(i) Expenses incurred by the Advisor on behalf of the Company and reimbursable
pursuant to this Article 9 shall be reimbursed no less than monthly to the
Advisor. The Advisor shall prepare a statement documenting the expenses of the
Company during each quarter and shall deliver such statement to the Company
within 45 days after the end of each quarter.

(ii) Notwithstanding anything else in this Article 9 to the contrary, the
expenses enumerated in this Article 9 shall not become reimbursable to the
Advisor unless and until the Company has raised $2.5 million in its initial
public offering.

(iii) The Company shall not reimburse the Advisor at the end of any fiscal
quarter for Operating Expenses that in the four consecutive fiscal quarters then
ended (the “Expense Year”) exceed (the “Excess Amount”) the greater of 2% of
Average Invested Assets or 25% of Net Income (the “2%/25% Guidelines”) for such
year unless the Conflicts Committee determines that such excess was justified,
based on unusual and nonrecurring factors that the Conflicts Committee deems
sufficient. If the Conflicts Committee does not approve such excess as being so
justified, any Excess Amount paid to the Advisor during a fiscal quarter shall
be repaid to the Company. If the Conflicts Committee determines such

 

18



--------------------------------------------------------------------------------

excess was justified, then, within 60 days after the end of any fiscal quarter
of the Company for which total reimbursed Operating Expenses for the Expense
Year exceed the 2%/25% Guidelines, the Advisor, at the direction of the
Conflicts Committee, shall send to the Stockholders a written disclosure of such
fact, together with an explanation of the factors the Conflicts Committee
considered in determining that such excess expenses were justified. The Company
will ensure that such determination will be reflected in the minutes of the
meetings of the Board of Directors. All figures used in the foregoing
computation shall be determined in accordance with GAAP applied on a consistent
basis.

ARTICLE 10

VOTING AGREEMENT

The Advisor agrees that, with respect to any Shares now or hereinafter owned by
it, the Advisor will not vote or consent on matters submitted to the
stockholders of the Company regarding (i) the removal of the Advisor or any
Affiliate of the Advisor or (ii) any transaction between the Company and the
Advisor or any of its Affiliates. This voting restriction shall survive until
such time that the Advisor is both no longer serving as such and is no longer an
Affiliate of the Company.

ARTICLE 11

RELATIONSHIP OF ADVISOR AND COMPANY;

OTHER ACTIVITIES OF THE ADVISOR

11.01 Relationship. The Company and the Advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers. Nothing herein contained shall
prevent the Advisor from engaging in other activities, including, without
limitation, the rendering of advice to other Persons (including other REITs) and
the management of other programs advised, sponsored or organized by the Advisor
or its Affiliates. Nor shall this Agreement limit or restrict the right of any
manager, director, officer, employee or equityholder of the Advisor or its
Affiliates to engage in any other business or to render services of any kind to
any other Person. The Advisor may, with respect to any investment in which the
Company is a participant, also render advice and service to each and every other
participant therein. The Advisor shall promptly disclose to the Board of
Directors the existence of any condition or circumstance, existing or
anticipated, of which it has knowledge, that creates or could create a conflict
of interest between the Advisor’s obligations to the Company and its obligations
to or its interest in any other Person.

11.02 Time Commitment. The Advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company such
time as shall be reasonably necessary to conduct the business and affairs of the
Company in an appropriate manner consistent with the terms of this Agreement.
The Company acknowledges that the Advisor and its Affiliates and their
respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.

 

19



--------------------------------------------------------------------------------

11.03 Investment Opportunities and Allocation. The Advisor shall be required to
use commercially reasonable efforts to present a continuing and suitable
investment program to the Company that is consistent with the investment
policies and objectives of the Company, but neither the Advisor nor any
Affiliate of the Advisor shall be obligated generally to present any particular
investment opportunity to the Company even if the opportunity is of character
that, if presented to the Company, could be taken by the Company. In the event
an investment opportunity is located, the allocation procedure set forth under
the caption “Conflicts of Interest – Certain Conflict Resolution Procedures –
Allocation of Investment Opportunities” in the Registration Statement shall
govern the allocation of the opportunity among the Company and Affiliates of the
Advisor.

ARTICLE 12

THE KBS NAME

The Advisor and its Affiliates have a proprietary interest in the name “KBS.”
The Advisor hereby grants to the Company a non-transferable, non-assignable,
non-exclusive royalty-free right and license to use the name “KBS” during the
term of this Agreement. Accordingly, and in recognition of this right, if at any
time the Company ceases to retain the Advisor or one of its Affiliates to
perform advisory services for the Company, the Company will, promptly after
receipt of written request from the Advisor, cease to conduct business under or
use the name “KBS” or any derivative thereof and the Company shall change its
name and the names of any of its subsidiaries to a name that does not contain
the name “KBS” or any other word or words that might, in the reasonable
discretion of the Advisor, be susceptible of indication of some form of
relationship between the Company and the Advisor or any its Affiliates. At such
time, the Company will also make any changes to any trademarks, servicemarks or
other marks necessary to remove any references to the word “KBS.” Consistent
with the foregoing, it is specifically recognized that the Advisor or one or
more of its Affiliates has in the past and may in the future organize, sponsor
or otherwise permit to exist other investment vehicles (including vehicles for
investment in real estate) and financial and service organizations having “KBS”
as a part of their name, all without the need for any consent (and without the
right to object thereto) by the Company.

ARTICLE 13

TERM AND TERMINATION OF THE AGREEMENT

13.01 Term. This Agreement shall have an initial term of one year from the date
hereof and may be renewed for an unlimited number of successive one-year terms
upon mutual consent of the parties. The Company (acting through the Conflicts
Committee) will evaluate the performance of the Advisor annually before renewing
this Agreement, and each such renewal shall be for a term of no more than one
year. Any such renewal must be approved by the Conflicts Committee.

 

20



--------------------------------------------------------------------------------

13.02 Termination by Either Party. This Agreement may be terminated upon 60 days
written notice without cause or penalty by either the Company (acting through
the Conflicts Committee) or the Advisor. The provisions of Articles 1, 10, 12,
13, 15, 16 and 17 shall survive termination of this Agreement.

13.03 Payments on Termination and Survival of Certain Rights and Obligations.
Payments to the Advisor pursuant to this Section 13.03 shall be subject to the
2%/25% Guidelines to the extent applicable.

(i) After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company within 30 days after the effective date of such
termination (A) all unpaid reimbursements of expenses and all earned but unpaid
fees payable to the Advisor prior to termination of this Agreement and (B) the
Subordinated Performance Fee Due Upon Termination, provided that no Subordinated
Performance Fee Due Upon Termination will be paid if the Company has paid or is
obligated to pay the Subordinated Incentive Fee.

(ii) The Advisor shall promptly upon termination:

(a) pay over to the Company all money collected pursuant to this Agreement, if
any, after deducting any accrued compensation and reimbursement for its expenses
to which it is then entitled;

(b) deliver to the Board of Directors a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board;

(c) deliver to the Board of Directors all assets and documents of the Company
then in the custody of the Advisor; and

(d) cooperate with the Company to provide an orderly transition of advisory
functions.

(iii) Notwithstanding anything contained in this Section 13.03 to the contrary,
the payment obligations of the Company and Advisor set forth in Article 16 of
this Agreement shall survive termination of this Agreement.

 

21



--------------------------------------------------------------------------------

ARTICLE 14

ASSIGNMENT

This Agreement may be assigned by the Advisor to an Affiliate with the consent
of the Conflicts Committee. The Advisor may assign any rights to receive fees or
other payments under this Agreement without obtaining the approval of the Board
of Directors. This Agreement shall not be assigned by the Company without the
consent of the Advisor, except in the case of an assignment by the Company to a
corporation or other organization that is a successor to all of the assets,
rights and obligations of the Company, in which case such successor organization
shall be bound hereunder and by the terms of said assignment in the same manner
as the Company is bound by this Agreement.

ARTICLE 15

INDEMNIFICATION AND LIMITATION OF LIABILITY

The Company shall indemnify, defend and hold harmless the Advisor and its
Affiliates, including their respective officers, directors, equity holders,
partners and employees, from all liability, claims, damages or losses arising in
the performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, subject to
any limitations imposed by the Company’s the Articles of Incorporation. Any
indemnification of the Advisor may be made only out of the net assets of the
Company and not from Stockholders.

ARTICLE 16

ADVANCE

Notwithstanding anything contained in Article 9 of this Agreement to the
contrary, the Advisor hereby agrees to advance funds (the “Advance”) to the
Company equal to the amount by which the cumulative amount of distributions
declared by the Company from January 1, 2006 through the period ending
January 31, 2007 exceeds the amount of the Company’s funds from operations (as
defined by NAREIT) from January 1, 2006 through January 31, 2007. Advisor
further agrees that the Company will only be obligated to reimburse the Advisor
for the Advance if and to the extent that the Company’s cumulative funds from
operations for the period commencing January 1, 2006 through the date of any
such reimbursement exceed the lesser of (i) the cumulative amount of any
distributions declared and payable to the Company’s Stockholders as of the date
of such reimbursement or (ii) an amount that is equal to a 7.0% cumulative,
non-compounded, annual return on Invested Capital for the Company’s Stockholders
for the period from July 18, 2006 through the date of such reimbursement.
Advisor understands and agrees that no interest shall accrue on the Advance
being made under this Agreement.

 

22



--------------------------------------------------------------------------------

ARTICLE 17

MISCELLANEOUS

17.01 Notices. Any notice, report or other communication required or permitted
to be given hereunder shall be in writing unless some other method of giving
such notice, report or other communication is required by the Articles of
Incorporation, the Bylaws or is accepted by the party to whom it is given,

and shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:

To the Company or the Board of Directors:

KBS Real Estate Investment Trust, Inc.

620 Newport Center Drive, Suite 1300

Newport Beach, California 92660

To the Advisor:

KBS Capital Advisors LLC

620 Newport Center Drive, Suite 1300

Newport Beach, California 92660

Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 17.01.

17.02 Modification. This Agreement shall not be changed, modified, terminated or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or permitted assigns.

17.03 Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

17.04 Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware.

17.05 Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

 

23



--------------------------------------------------------------------------------

17.06 Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

17.07 Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

17.08 Titles Not to Affect Interpretation. The titles of Articles and Sections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

17.09 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

[The remainder of this page is intentionally left blank.

Signature page follows.]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

KBS REAL ESTATE INVESTMENT TRUST, INC. By:   /s/ Charles J. Schreiber, Jr.  
Charles J. Schreiber, Jr., Chief Executive Officer KBS CAPITAL ADVISORS LLC By:
  PBren Investments, L.P., a Manager   By:   PBren Investments, LLC, as general
partner     By:   /s/ Peter M. Bren       Peter M. Bren, Manager By:   Schreiber
Real Estate Investments, L.P., a Manager   By:   Schreiber Investments, LLC, as
general partner     By:   /s/ Charles J. Schreiber, Jr.       Charles J.
Schreiber, Jr., Manager

 

25